Supplement Dated August 16, 2010 To the Product Prospectuses for: LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL Elite Series The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Lincoln Life has created and made available to you new Sub-Accounts which purchase shares of the funds listed below.Those funds are referred to as "underlying funds".Please refer to the prospectus for each underlying fund, included with this supplement, for comprehensive information.The following information is added to the "Funds" section of your product prospectus: Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation. LVIP SSgA Conservative Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAConservative Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerate Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerate Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerately Aggressive Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerately Aggressive Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. Lincoln Life has also changed the name of the Sub-Account listed below.Please refer to the prospectus for the underlying fund, included with this supplement, for comprehensive information.The following information amends the "Funds" section of your product prospectus: Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation. LVIP SSgA Global Tactical Allocation Fund: Long-term growth of capital. (Subadvised bySSgA Funds Management, Inc.) (formerly LVIP Wilshire Aggressive Profile Fund) SUPP-10.51 Fund Expenses:The following information is added to the “Portfolio Expense Table” in your product prospectus. Fund Management Fees 12(b)1 Fee Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Without waivers or reductions Total waivers and reductions Total Fund operating expenses with waivers and reductions LVIP SSgA Conservative Index Allocation Fund (Standard Class) (1)……………. 0.25% 0.00% 1.05% 0.40% 1.70% (1.10%) 0.60% LVIP SSgA Conservative Structured Allocation Fund (Standard Class)(1)…………… 0.25% 0.00% 0.14% 0.42% 0.81% (0.19%) 0.62% LVIP SSgA Moderate Index Allocation Fund (Standard Class) (1)…………… 0.25% 0.00% 0.55% 0.40% 1.20% (0.60%) 0.60% LVIP SSgA Moderate Structured Allocation Fund (Standard Class) (1)……………. 0.25% 0.00% 0.10% 0.43% 0.78% (0.15%) 0.63% LVIP SSgA Moderately Aggressive Index Allocation Fund (Standard Class) (1)……………. 0.25% 0.00% 1.05% 0.41% 1.71% (1.10%) 0.61% LVIP SSgA Moderately Aggressive Structured Allocation Fund (Standard Class) (1)……………. 0.25% 0.00% 0.27% 0.42% 0.94% (0.32%) 0.62% (17) Lincoln Investment Advisors Corporation (LIA) has contractually agreed to waive the following portion of its advisory fee for the fund:0.10% of average daily net assets of the fund. The agreement will continue at least through April 30, 2012. LIA has contractually agreed to reimburse the fund’s Standard Class to the extent that the Total Annual Fund Operating Expenses exceed 0.20% of average daily net assets of the fund.The agreement will continue at least through April 30, 2012. SUPP-10.51
